DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Non-Final Action in response to the communication filed on October 2, 2020.
Claims 1-20 were previously pending.
Claims 1-13 have been elected in response to a restriction requirement. 
No claims have been amended or cancelled or added.
Claims 1-20 are currently pending, of which Claims 14-20 have been withdrawn from consideration.
Claims 1, 7, and 13 are independent.

Claim Objections
Claims 1-2, 4, 7-8, 10, and 13 are objected to because of informalities.  Appropriate correction is required.
Regarding Claim 1, the claim limitations should be amended to read as follows (emphasis added) in order to satisfy formal requirements and antecedent basis:
receiving… a plurality of demographic segments for the election, each demographic segment corresponding to… one of (i) voters in a 
wherein each advertisement of the plurality of advertisements is targeted at a plurality…;
wherein each advertisement is targeted at at least one demographic segment of the plurality of demographic segments;
receiving… poll responses… related to at least one advertisement in the plurality of advertisements…;
analyzing… the poll responses… across the plurality of demographic segments in view of the plurality of sampling targets…;
adjusting… the plurality of advertisements in view of the analyzing…;
while the number of poll responses…: regularly repeating the analyzing and the adjusting while continuing the receiving… 

Regarding Claim 2, the claim limitations should be amended to read, in part, “wherein the plurality of internet advertising locations are selected from a set…”

Regarding Claim 4, the claim limitations should be amended to read, in part, “wherein at least one of the plurality of advertisements is selected from a set…”

Regarding Claims 7-8 and 10, these claims should be amended in the same way as identified for Claims 1-2 and 4, respectively.

Regarding Claim 13, this claim should be amended in the same way as identified for Claim 1.  Additionally, the limitation “running the plurality of advertisements…” means for running the plurality of advertisements…” as the claim is directed to an apparatus.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 13 recites limitations that satisfy the three-prong test and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 13, this claim recites an apparatus comprising a number of “means” for performing the corresponding functions.  In view of the disclosure as a whole, all of the recited functions are generally attributed to the sentiment measurement system 120 comprising controller 121 and storage 122 (Fig. 1).  Therefore, each of the recited means are interpreted as comprising “one or more computers and computer systems coupled in communication with one another” or “one or more virtual computing and/or storage resources” (par. [0025]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, this claim contains the trademarks/trade names Facebook Ads, Google AdWords, Snapchat Ads, Instagram Ads, Pinterest Ads, and Amazon Ads.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, each trademark/trade name is used to identify a brand of services offered by the corresponding company.  These names do not identify any specific product or function and, accordingly, the identification is indefinite.

Regarding Claim 9, this claim includes the same deficiencies as identified for Claim 3 and is therefore indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites a judicial exception at Step 2A, Prong 1.  The claim as a whole recites the abstract idea of administering a poll to voters or residents in a district including using targeted advertisements to collect responses, which describes commercial interactions and managing relationships or interactions 
A […] method for sentiment measurement, the method comprising:
receiving […] a request to poll voters for one of (i) an election and (ii) gauging opinion on one or more topics;
receiving […] a plurality of demographic segment information for the election, each demographic segment corresponding to information about the composition of one of (i) voters in the district and (ii) residents of the district;
determining […] a sampling threshold for the poll and a plurality of sampling targets for each demographic segment;
determining […] a plurality of advertisements to place on a plurality of […] advertising locations,
wherein each advertisement of the plurality of advertisements targeted at a plurality of respondents to encourage them to complete a poll, and
wherein each advertisement targeted at least one demographic segment identified from the plurality of demographic segment information;
running the plurality of advertisements on the plurality of […] advertising locations;
receiving […] poll responses, each poll response from a respondent and related at least one advertisements in the plurality of advertisements;
analyzing […] the poll responses to determine whether the poll responses are providing demographically representative data across the plurality of demographic segment information in view of the plurality of sampling targets for each demographic segment;
adjusting […] the sampling targets for the plurality of demographic segments and the plurality of advertisements view of the analyzing and running the plurality of advertisements as adjusted;
while the number of poll responses is less than the sampling threshold for the poll: regularly repeating analyzing and adjusting while continuing the receiving of poll responses.

The claim as a whole describes a process of receiving a request to poll voters, receiving demographic segment information determining a sampling threshold and a plurality of sampling targets, determining targeted advertisements to encourage respondents complete the poll, running the advertisements, receiving poll responses, analyzing the poll responses to determine whether they are demographically representative, adjusting the sampling targets and the targeted advertisements, and 
The concept of polling voters is both a marketing activity and a social activity.  Steps for determining a sampling threshold and sampling targets, analyzing poll responses, and adjusting the sampling targets all represent steps for conducting market research over a target population and broadly embody mathematical aspects of statistical sampling techniques.  The recited process is analogous to the social activity of voting, which was at issue in Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018).  The court determined that a method of voting comprising the steps of presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable amounts to the abstract idea of “voting, verifying the vote, and submitting the vote for tabulation,” which is a “fundamental activity that forms the basis of our democracy” and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05.  Like voting, the activity of administering a poll and evaluating responses is a fundamental marketing and social activity that humans have performed for hundreds of years.
The steps for determining a plurality of advertisements and advertising locations and running the advertisements describe the concept of using advertisements as a means to collect poll responses.  An example of a claim reciting advertising is found in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014).  The court determined that a process comprising receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad all describe the abstract idea of “using advertising as an exchange or currency.”  Like the concept of displaying an advertisement in exchange for access to copyrighted media in Ultramercial, the concept of running targeted advertisements to encourage poll responses is “an idea, having no particular concrete or tangible form.”
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A, Prong 2.  The claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  The additional elements are described by the recitation that the method is “computer-implemented” including performing steps “using a computer” and running advertisements on “internet” advertising locations.
The recitation to perform the steps “using a computer” adds nothing more than mere instructions to “apply it on a computer” because it merely represents the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not integrate a judicial exception into a practical application.  See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The recitation of the Internet amounts to nothing more than generally linking the claim to a particular technological environment, which is also insufficient to add anything more.  The specification admits that “existing advertising technology and deployment mechanisms of the ad platforms are used” and “if a user activates the advertisement, the displayed survey can be handled in application, in a web browser, or dedicated survey application provided by the survey system” (par. [0026]).  Although the disclosure suggests that the invention addresses certain technical problems associated with general purpose ad platforms, the claim as a whole does not embody any improvements to the technology of internet advertising platforms.
The specification further states that “[a]n accurate measurement of voter sentiments on issues and candidates requires polling of respondents that are likely to vote, not just respond to a survey, across a range of demographic groupings that is representative of the voting area that needs to be surveyed” (par. [0012]).  This represents the need for enabling “more accurate sentiment measurement” (par. [0013]), which is an abstract problem rooted in the concepts of market research and polls and has no inherent ties to technology.  The claim as a whole merely addresses this abstract problem by proving an assertedly improved method of administering a poll that uses advertisements to target particular segments of a population in order to acquire demographically representative poll responses, which is an abstract idea as discussed above.  As recognized by the courts regarding the invocation of the Internet in Ultramercial, narrowing the abstract idea of using advertising as a means to collect poll 
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B.  Viewed both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the exception itself.
As discussed above with respect to Step 2A, Prong 2, the additional elements as a whole amount to nothing more than mere instructions to “apply it on a computer” and generally linking the abstract idea to a particular technological environment, i.e. the Internet.  The same analysis applies here, as mere instructions to apply an abstract idea on a computer and/or generally linking the use of an abstract idea to a particular technological environment is not enough to provide an inventive concept.  Additionally, the computer and Internet elements are claimed in a merely generic manner without any details that specify how certain computing interactions are manipulated to yield a desired result.  As currently recited, the additional elements perform nothing more than well-understood, routine, and conventional functions such as receiving or transmitting data over a network, i.e. using the Internet to collect poll responses, and performing repetitive calculations, i.e. repeatedly analyzing responses and adjusting sampling parameters.  See MPEP 2106.05(d)(II).
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-4, these claims recite limitations that further narrow the plurality of internet advertising locations and the content of the advertisement.  The courts have recognized that merely limiting the content or source of information is nothing more than generally linking the claims to a particular technological environment.  As discussed for Claim 1, the specification admits that existing ad technologies are used to deliver the targeted advertisements and that existing user computers are implemented to view the advertisements and input poll responses.  Accordingly, limiting the internet advertising locations and the type of advertisement displayed are merely a further attempt to generally link the abstract idea to a particular technological environment.  As currently recited, limiting the internet advertising locations or the type of advertisement does not add anything to the technology of internet advertising platforms, and does not suggest anything more than well-understood, routine, and conventional functions of receiving and transmitting data over a network.  These limitations therefore fail to describe a practical application or an inventive concept.

Regarding Claims 5-6, these claims recite limitations describing selecting ad purchases based on computing a plurality of sums of difference using an accuracy vector.  These limitations further narrow the mathematical steps for carrying out statistical sampling and are part of the overall abstract idea of administering a poll.

Claim 7, this claim recites substantially the same subject matter as recited in Claim 1 and is directed to a judicial exception without significantly more for the reasons discussed above.
The instant claim is directed to “a system comprising: a storage, a network interface, and a computer system, the computer system coupled in communication with the network interface and the storage, the computer system including a controller.”  However, these limitations as a whole merely describe a general-purpose computer and represent nothing more than mere instructions to “apply it.”  These limitations afford the same analysis as provided for Claim 1 regarding the recitation to perform the steps “using a computer.”

Regarding Claims 8-12, these claims recite substantially the same subject matter as recited in Claims 2-6, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 13, this claim recites substantially the same subject matter as recited in Claim 1 and is directed to a judicial exception without significantly more for the reasons discussed above.
This claim recites an apparatus comprising a number of “means” for performing the corresponding functions.  As discussed above under Claim Interpretation, each of the recited “means” are interpreted as comprising “one or more computers and computer systems coupled in communication with one another” or “one or more virtual computing and/or storage resources.”  Accordingly, these limitations as a whole merely 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0026775 A1 – Content delivery system that adjusts bids across publishing channels to account for historical ratios that content was targeted to a desired sample group of the audience.
US 2002/0188507 A1 – Predicting customer behavior based on the geography of a data network, including generating frequency distributions of a customer database data set.
US 2004/0117239 A1 – Conducting online marketing research that allows optimized utilization of budget through the use of efficient sampling and grouping of users.
US 2008/0256018 A1 – Identifying a source of bias in a sample set and using statistical techniques to overcome the bias, thereby producing extrapolated data that accurately represents the overall population.
US 2010/0082397 A1 – Targeting advertisements to mobile device users based on geo-temporal models to predict the location and instances of user interaction with the device.
US 2011/0238487 A1 – Improving and optimizing the performance of Internet advertising campaigns including retrieving message performance information and generating recommended message allocations for each stage in a multi-stage messaging campaign.
US 2011/0320260 A1 – Determining advertising effectiveness of cross-media campaigns, including using weightings to ensure that a statistically representative sample is achieved.
US 2014/0164118 A1 – Statistical dynamic geofencing to generate and distribute location-aware advertisements based on a list of points of interest and a target demographic parameter.
US 2016/0203211 A1 – Geolocation data analytics on multi-group populations of user computing devices to determine a respective amount of visits to one or more places of interest.
US 7,058,590 B2 – Processing test data relevant to the behavior of website visitors, including dynamically adjusting a measure of the required test sample size of the visitors in order to maintain a target statistical confidence level.
NPL “Effects of Sample Selection Bias on the Accuracy of Population Structure and Ancestry Inference” – A mathematical framework for sample selection bias in models for population structure and a proposed correction for sample selection bias using auxiliary information about the sample.
NPL “Demographic research with non-representative internet data” – A review of literature that uses internet data for demographic studies and a general 
NPL “Detecting and Statistically Correcting Sample Selection Bias” – An overview of sample selection models and a comparison to methods typically used in social work research, and a review of available computer software and additional literature for sample selection modeling.
NPL “Adaptive sampling in research on risk-related behaviors” – Adaptive sampling designs for use in substance use research, including link-tracing designs such as snowball sampling, random walk methods, and network sampling are described, along with adaptive allocation and adaptive cluster sampling.
NPL “Adaptive Web Sampling” – A flexible class of adaptive sampling designs for sampling in network and spatial settings, where selections are made sequentially with a mixture distribution based on an active set that changes as the sampling progresses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             
/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624